DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered.

Response to Amendment
3.	The rejection of Claim 11 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2016/0351817 A1) as set forth in the Final Rejection filed 10/07/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-10 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351817 A1) as set forth in the Final Rejection filed 10/07/21 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351817 A1).
	Kim et al. discloses compounds of the following form:

    PNG
    media_image1.png
    248
    399
    media_image1.png
    Greyscale

([0263]; page 123) where R15 = substituted or unsubstituted C6-60 aryl group such as phenyl, biphenyl, terphenyl, and naphthyl ([0047], [0057], [0059], [0264]).  An embodiment is disclosed:

    PNG
    media_image2.png
    194
    392
    media_image2.png
    Greyscale

(page 62) such that m = 1, R1-4 = Ar2 = R5 = hydrogen, X1-2 = X4 = C(Ar3) (with Ar3 = hydrogen), X3 = N, n = 0, X6 = single bond, X5 = S, R8-9 = hydrogen, and R6-7 = combined with each other to form a fused aromatic ring (fused benzene) of Applicant’s Formulae 1 and 3.  However, Kim et al. does not explicitly disclose a compound that fully reads on Applicant’s Formula 1, particularly in regards to the nature of Ar1 (such that it does not correspond to Applicant’s R199 or R39).  Nevertheless, it would have been obvious to modify H125 as disclosed by Kim et al. (see above) such that Ar1 = C10 or C18 aryl group (naphthyl or terphenyl) of Applicant’s Formulae 1 and 3.  The motivation is provided by the fact that the modification merely involves the exchange of one aryl group (biphenyl) for a functional equivalent (another aryl based on the benzene ring) selected from a highly finite list as taught by Kim et a. (and easily envisioned from the scope of Kim et al.’s inventive general formula), thus rendering the production predictable with a reasonable expectation of success.
Kim et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (210), anode (110), organic layer (150), and cathode (190) (Fig. 4); the organic layer comprises hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0276], [0423], [0457]-[0458]).  Kim et al. discloses its inventive compounds to comprise the light-emitting layer ([0275], [0346]-[0347]).  Notice that the light-emitting 

Response to Arguments
8.	Applicant’s arguments on pages 18-20 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JAY YANG/Primary Examiner, Art Unit 1786